Name: Commission Implementing Regulation (EU) 2017/929 of 31 May 2017 establishing a derogation from Council Regulation (EC) No 1967/2006 as regards the minimum distance from coast and the minimum sea depth for boat seine fishing in territorial waters of Greece
 Type: Implementing Regulation
 Subject Matter: international law;  fisheries;  European Union law;  Europe;  natural environment
 Date Published: nan

 1.6.2017 EN Official Journal of the European Union L 141/3 COMMISSION IMPLEMENTING REGULATION (EU) 2017/929 of 31 May 2017 establishing a derogation from Council Regulation (EC) No 1967/2006 as regards the minimum distance from coast and the minimum sea depth for boat seine fishing in territorial waters of Greece THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1967/2006 of 21 December 2006 concerning management measures for the sustainable exploitation of fishery resources in the Mediterranean Sea (1), and in particular Article 13(5) thereof, Whereas: (1) Article 13(1) of Regulation (EC) No 1967/2006 prohibits the use of towed gears within 3 nautical miles of the coast or within the 50 m isobath where that depth is reached at a shorter distance from the coast. (2) At the request of a Member State, the Commission may allow a derogation from Article 13(1) of Regulation (EC) No 1967/2006, provided that a number of conditions set out in Article 13(5) and (9) are fulfilled. (3) On 2 June 2016 the Commission received a request for derogation from Greece from the first subparagraph of Article 13(1) of Regulation (EC) No 1967/2006, regarding the use of traditional boat seine fishing for picarel (Spicara smaris) and bogue (Boops boops) within territorial Greek waters. (4) The request concerns fishing activities already authorised by Greece and covers vessels which have a track record in the fishery of more than 5 years and operate under the management plan adopted by Greece. (5) The Scientific, Technical and Economic Committee for Fisheries (STECF) assessed the derogation requested by Greece and the related draft management plan in September 2016. (6) Greece adopted the management plan by Ministerial Decision (6719/146097/29-12-2016) in accordance with Article 19(2) of Regulation (EC) No 1967/2006 on 29 December 2016 (hereinafter referred to as the Greek management plan). (7) The derogation requested by Greece complies with the conditions set out in Article 13(5) and (9) of Regulation (EC) No 1967/2006. (8) In particular, there are specific geographical constraints given both the distinct morphological structure of Greece, comprising of numerous islands spread over various seas and the spatial distribution of the target species, which is exclusively limited in certain specific sites and zones in the coastal areas at depths of less than 50 meters. The fishing grounds are therefore limited. (9) The fishery cannot be undertaken with other gears, since only boat seines have the technical characteristic necessary to carry out this type of fishery. (10) Moreover, the fishery has no significant impact on the marine environment, as boat seines are very selective gears, they do not touch the seabed and cannot operate above the Posidonia oceanica seabed. (11) The request covers a list of 244 vessels listed in Annex 5 of the management plan regulating operation of traditional boat seine in Greek waters. The derogation requested by Greece therefore affects a limited number of vessels, compared with the large distribution area of the boat seine fleet, representing about 1,5 % of the entire Greek fishing fleet and 1 697,72 gross tonnage (GT). (12) Those vessels are included on a list communicated to the Commission in line with Article 13(9) of Regulation (EC) No 1967/2006. (13) The Greek Ministerial Decision and the management plan guarantee no further increase of the fishing effort in line with Article 13(9) of Regulation (EC) No 1967/2006. (14) The fishing activities concerned fulfil the requirements of the first subparagraph of Article 4(1) of Regulation (EC) No 1967/2006 which prohibits fishing above those habitats. Indeed, the seines are hauled in the water column and do not touch the seabed. Moreover, the completed mapping of the Posidonia oceanica beds in Greek territorial waters contributes to the protection of Posidonia oceanica. (15) The requirements of Article 8(1)(h) of Regulation (EC) No 1967/2006 are not applicable since they relate to trawlers. (16) As regards the requirement to comply with Article 9(3) establishing the minimum mesh size, the Commission notes that given the fishing activities concerned are highly selective, have a negligible effect on the marine environment and are not affected by the provisions in Article 4(5), in line with Article 9(7) of Regulation (EC) No 1967/2006 Greece authorised a derogation from these provisions in its management plan. (17) The fishing activities concerned take place at a very short distance from the coast and therefore do not interfere with the activities of other vessels. (18) The management plan ensures that catches of species mentioned in Annex III of Regulation (EC) No 1967/2006 are minimal since the targeted species are picarel (Spicara smaris) and bogue (Boops boops), which are not mentioned in Annex III of the Regulation (EC) No 1967/2006 and the fishing activities are highly selective. (19) Fishing activities are highly selective and do not target cephalopods. (20) The management plan includes measures for the monitoring of fishing activities, thus fulfilling the conditions set out in Article 14 of Council Regulation (EC) No 1224/2009 (2). (21) The Greek management plan includes measures for the monitoring of fishing activities, as provided for in the third subparagraph of Article 13(9) of Regulation (EC) No 1967/2006. (22) Consequently, the requested derogation should be granted. (23) Greece should report to the Commission in regular intervals and in accordance with the monitoring plan provided for in the Greek management plan. (24) A limitation in duration of the derogation will allow ensuring prompt corrective management measures in case the report to the Commission shows a poor conservation status of the exploited stocks, while providing scope to enhance the scientific basis for an improved management plan. (25) The measures provided for in the Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 Derogation 1. Article 13(1) of Regulation (EC) No 1967/2006, shall not apply in the territorial waters of Greece to fishing for picarel (Spicara smaris) and bogue (Boops boops) by boat seines. 2. The boat seines referred in paragraph 1 shall be used by vessels: (a) bearing a registration number set out in Annex 5 of the Greek management plan; (b) having a track record in the fishery for more than 5 years; and (c) holding a fishing authorisation and operating under the management plan adopted by Greece in accordance with Article 19 of Regulation (EC) No 1967/2006. Article 2 Monitoring plan and report Greece shall communicate to the Commission a report drawn up in accordance with the monitoring plan established in the management plan. Article 3 Entry into force This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply for a period of three years following the date of entry into force of this Regulation. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 May 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 409, 30.12.2006, p. 11. (2) Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (OJ L 343, 22.12.2009, p. 1).